Exhibit 10.2

SECOND AMENDMENT TO RESTRUCTURING SUPPORT AGREEMENT

This SECOND AMENDMENT TO RESTRUCTURING SUPPORT AGREEMENT (this “Amendment”),
dated as of March 13, 2013, is by and among (i) Revel AC, Inc. (“Revel”), in its
capacity as borrower under the 2012 Credit Agreement and the Term Loan Credit
Agreement and issuer under the Indenture (each as defined in the RSA),
(ii) Revel AC, LLC, Revel Atlantic City, LLC, Revel Entertainment Group, LLC and
NB Acquisition LLC, each in its capacity as a guarantor under the 2012 Credit
Agreement, the Term Loan Credit Agreement, and the Indenture (the “Guarantors”
and, together with Revel, the “Company”), (iii) each of the undersigned
creditors party to and/or a holder of, or the investment advisor or manager to a
beneficial or legal holder or holders of (and in such capacity having the power
to bind such holder), certain indebtedness of Revel incurred under (A) the 2012
Credit Agreement (the “2012 Credit Agreement Consenting Lenders”), (B) the Term
Loan Credit Agreement (the “Term Loan Credit Agreement Consenting Lenders” and,
together with the 2012 Credit Agreement Consenting Lenders, the “Consenting
Lenders”), and (C) the Indenture (the “Consenting Noteholders” and, together
with the Consenting Lenders, the “Consenting Debtholders”) and (iv) JPMorgan
Chase Bank, N.A. (“JPMorgan”), as the administrative agent and collateral agent
(in such capacities under each of the 2012 Credit Agreement and the Term Loan
Credit Agreement, the “Administrative Agent”) (each of the foregoing, a “Party”
and, collectively, the “Parties”). Capitalized terms not herein defined shall
have the meanings set forth in the RSA (as defined below).

RECITALS

WHEREAS, the Company, the Consenting Debtholders and the Administrative Agent
are party to that certain Restructuring Support Agreement dated as of
February 19, 2013 (as amended by the First Amendment to Restructuring Support
Agreement dated as of March 8, 2013 and as may further be amended modified, or
supplemented from time to time, the “RSA”); and

WHEREAS, the Company, the Consenting Debtholders and the Administrative Agent
have agreed to amend the RSA in accordance with and subject to the terms and
conditions set forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the Parties hereto agree as follows:

1. Amendments to the RSA.

1.1 Section 2.01(d) of the RSA is hereby amended by deleting the word “and” at
the end of this section.

1.2 Section 2.01(e) of the RSA is hereby amended by inserting the word “and” at
the end of this section.



--------------------------------------------------------------------------------

1.3 Section 2.01 of the RSA is hereby amended by adding a new subsection (f) as
follows:

(f) support the Company’s assumption of the Executive Transition Agreement (the
“Transition Agreement”) by and between Kevin DeSanctis and Michael C. Garrity
(collectively the “Executives”) and the Company in substantially the form
attached hereto as Exhibit 3, it being expressly understood that the Executives
are relying upon such support in executing the Transition Agreement.
Notwithstanding any other provision of this Agreement to the contrary, absent
the Executives’ written consent, this Agreement shall not be amended or modified
to remove or modify Section 2.01(f) hereof. The Parties understand and agree
that the Executives shall be deemed third party beneficiaries of the Agreement
for purpose of enforcing Section 2.01(f) hereof.

1.4 Exhibit A annexed hereto is hereby added to the RSA as Exhibit 3.

1.5 Section 6.01(i) of the RSA is hereby amended by deleting the reference to
“March 12, 2013” and inserting in lieu thereof the date “March 13, 2013.”

1.6 The first bullet point of the sixth paragraph of the “Implementation of
Restructuring and Definitive Documentation” section of the Restructuring Term
Sheet attached to the RSA as Exhibit 1 is hereby amended by deleting the
reference to “March 12, 2013” and inserting in lieu thereof the date “March 13,
2013.”

2. Effectiveness. In accordance with Section 9 of the RSA, this Amendment shall
be effective and binding upon the Parties as of the date (the “Amendment
Effective Date”) on which: (i) the Company shall have executed and delivered
counterpart signature pages of this Amendment to counsel to the Steering
Committee, (ii) the Required Consenting Lenders shall have executed and
delivered counterpart signature pages of this Amendment to counsel to the
Company and (iii) the Administrative Agent shall have executed and delivered
counterpart signature pages of this Amendment to counsel to the Company

3. Effect Upon RSA. Except as specifically set forth herein, the RSA shall
remain in full force and effect and is hereby ratified and confirmed. The
Parties specifically acknowledge and agree that the RSA, as hereby amended, is
in full force and effect in accordance with its respective terms and has not
been modified, except pursuant to this Amendment. This Amendment shall be
binding upon and inure to the benefit of each of the parties hereto and their
respective successors and assigns. All references to the “RSA” shall mean and
refer to the RSA, as modified by this Amendment.

4. Counterparts. This Amendment may be executed in one or more counterparts,
each of which, when so executed, shall constitute the same instrument and the
counterparts may be delivered by facsimile transmission or by electronic mail in
portable document format (.pdf).

5. Headings. The headings of the sections, paragraphs and subsections of this
Amendment are inserted for convenience only and shall not affect the
interpretation hereof.

 

2



--------------------------------------------------------------------------------

6. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York, without regard to such
state’s choice of law provisions which would require the application of the law
of any other jurisdiction.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement on the day and year
first above written.

 

Revel AC, Inc. By:  

/s/ Kevin DeSanctis

Name:   Kevin DeSanctis Title:   Chief Executive Officer and President Revel AC,
LLC By: Revel AC, Inc., Its Sole Member By:  

/s/ Kevin DeSanctis

Name:   Kevin DeSanctis Title:   Chief Executive Officer and President Revel
Atlantic City, LLC By: Revel AC, LLC, Its Sole Member By:  

/s/ Kevin DeSanctis

Name:   Kevin DeSanctis Title:   Chief Executive Officer and President Revel
Entertainment Group, LLC By: Revel AC, LLC, Its Sole Member By:  

/s/ Kevin DeSanctis

Name:   Kevin DeSanctis Title:   Chief Executive Officer and President NB
Acquisition, LLC By: Revel Entertainment Group, LLC, Its Sole Member By:  

/s/ Kevin DeSanctis

Name:   Kevin DeSanctis Title:   Chief Executive Officer and President

 

Signature Page to Second Amendment to Restructuring Support Agreement



--------------------------------------------------------------------------------

[Consenting Debtholder Signature Pages Redacted]

 

Signature Page to Second Amendment to Restructuring Support Agreement



--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A., in its capacity as Administrative Agent under the
Credit Agreements By:  

/s/ Susan E. Atkins

Name:   Susan E. Atkins Title:   Managing Director

 

Signature Page to Second Amendment to Restructuring Support Agreement



--------------------------------------------------------------------------------

Exhibit A

Executive Transition Agreement



--------------------------------------------------------------------------------

Executive Transition Agreement

This EXECUTIVE TRANSITION AGREEMENT (“Agreement”) is entered into as of the 13Th
day of March, 2013 by Kevin DeSanctis and Michael C. Garrity (collectively, the
“Executives”) and REVEL AC, Inc., a Delaware corporation, REVEL AC, LLC, a
Delaware limited liability company, REVEL Entertainment Group, LLC, a New Jersey
limited liability company, REVEL Atlantic City LLC, a New Jersey limited
liability company and NB Acquisition, LLC, a New Jersey limited liability
company (collectively, the “Filing Entities” or the “Company”).

WHEREAS, Kevin DeSanctis (“DeSanctis”) is an employee of the Company pursuant to
an Employment Agreement (the “DeSanctis Employment Agreement”) entered into as
of the 17th day of February, 2011 by and between him and the Filing Entities,
pursuant to which, among other things, DeSanctis serves as an employee of the
Filing Entities, a member of the Board of Directors of REVEL AC, Inc., and Chief
Executive Officer of some or all of the Filing Entities;

WHEREAS, Michael C. Garrity (“Garrity”) is an employee of the Company pursuant
to an Employment Agreement (the “Garrity Employment Agreement”) entered into as
of the 13th day of May, 2011 by and between him and the Filing Entities,
pursuant to which, among other things, Garrity serves as an employee of the
Filing Entities, a member of the Board of Directors of REVEL AC, Inc., and Chief
Investment Officer of some or all of the Filing Entities;

WHEREAS, the Filing Entities intend to file a voluntary petition for relief
under chapter 11 (“Chapter 11”) of title 11 of the United States Code (the
“Bankruptcy Code”) in order to effectuate a pre-packaged Chapter 11 plan of
reorganization (as such plan may be amended or modified, the “Plan”);

WHEREAS, the Filing Entities requests certain development and consulting
services from the Executives for designated tasks and projects, as set forth
below;

WHEREAS, the Executives and the Filing Entities have discussed these matters,
together with the DeSanctis Employment Agreement and the Garrity Employment
Agreement (collectively, the “Employment Agreements”) and the Filing Entities’
anticipated bankruptcy filing, and have reached certain agreements, as set forth
herein.

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:

1.        Resignation and Transition.    In connection with the arrangements set
forth in this Agreement, and the Executives’ election to enter into this
Agreement, each of the Executives shall resign from the Filing Entities (such
resignation shall be from all positions, whether as Board or committee member,
employee, officer, executive, or otherwise), with such resignations to be
effective as of the later of the following two dates (such later date, the
“Resignation Date”): (a) the date that provisional (or appropriate) regulatory
approval is obtained for the appointment of a replacement Chief Executive
Officer for the Filing Entities or (b) the date the Filing Entities commence the
solicitation of acceptances or rejections on the Plan. Notwithstanding anything
herein to the contrary, despite the occurrence of the Resignation Date, the
Executives will remain in their current positions with Revel Group, LLC and
Revel Development Group LLC; specifically, Chief Executive Officer, with respect
to DeSanctis, and Chief Investment Officer, with respect to Garrity. Upon the
occurrence of the Resignation Date, the Filing Entities shall obtain replacement
personnel to fill the roles previously performed by the Executives.

2.        Development and Consulting Arrangement.    Upon the occurrence of the
Resignation Date, the Company shall be deemed to engage the Executives, and the
Executives agree to be engaged, in accordance with the terms and conditions
contained herein (the “Development and Consulting Arrangement”). The Executives
shall provide full-time development services to the Company from the Resignation
Date through and including May 31, 2013 (such time period, the “Development
Phase”); provided, however, that notwithstanding the foregoing, during the
Development Phase the Company may in writing allow or direct that one or both of
the Executives reduce the amount of time he/they provide(s) services to the
Company to the extent that the Company does not require the full-time services
of such Executive(s). From June 1, 2013 until the six (6) month anniversary



--------------------------------------------------------------------------------

of the Resignation Date (such time period, “Consulting Phase”), the Executives
shall provide part-time consulting services to the Company, of up to 19.9% of
each Executive’s time. The Executives shall not receive compensation for the
Development and Consulting Arrangement except as set forth in the section of
this Agreement labeled “Payment”.

3.        Required Tasks.    The development and consulting services to be
provided by the Executives during both the Development Phase and the Consulting
Phase shall include (i) assisting the Company with operational and strategic
business analysis and input, (ii) assisting the Company in connection with
ministerial matters related to the Chapter 11 process which shall exclude, for
the avoidance of doubt, matters related to the administration of the Filing
Entities’ bankruptcy estates, and (iii) assisting the Company with on-line
gaming and sportsbook negotiation and implementation, all at the request of the
Company. In addition, the Executive shall have primary responsibility for
assisting the Company with the following tasks (collectively, the “Required
Tasks”):

(a)        substantial completion of currently-planned High Limit Slot
Area/Players Lounge by May 31, 2013;

(b)        substantial completion of currently-planned HQ Day club by May 31,
2013;

(c)        substantial completion of the 3-meals per day restaurant by May 31,
2013; and

(d)        substantial completion of the Noodle Bar, additional Player’s Club
location and wayfinding and merchandizing signage by May 31, 2013.

4.        Payment.

(a)        If the Executives have substantially performed their services
required hereunder during the Development Phase, then, at the end of the
Development Phase, the Company shall promptly pay the Executives $5,355,000 (the
“Initial Payment”).

(b)        Promptly upon the conclusion of the Consulting Phase if the
Executives have substantially performed their services required hereunder during
the Consulting Phase, the Company shall make an additional payment to the
Executives, which payment shall be in an amount equal to the following:
(i) 8.33% of the Additional Payment, as defined below, for each of the Required
Tasks listed in clauses (a) and (b) of paragraph 3 hereof that is achieved, plus
(ii) 4.17% of the Additional Payment for each of the Required Tasks listed in
clauses (c) and (d) of paragraph 3 hereof that is achieved. As used herein, the
term “Additional Payment” means $1,785,000.

(c)        The Initial Payment and the Additional Payment (collectively, the
“Payments”) shall be divided between the Executives as follows: DeSanctis shall
receive 58.823% and Garrity shall receive 41.117%.

5.        Board Determination.    The new Board shall, reasonably and in good
faith, make a determination promptly after the expiration of the Consulting
Phase as to whether the Required Tasks have been achieved and shall promptly
communicate such determination to the Executives in writing. To the extent the
Executives dispute the Board’s determination, such dispute shall be resolved by
arbitration paid for equally by the Executives and the Company.

6.        Expenses/Benefits.    The Company shall provide the Executives with
reimbursement for any reasonable out-of-pocket expenses incurred in furtherance
of their duties hereunder, subject to Company policies and appropriate
documentation. In addition, the Company shall provide the Executives with the
benefits set forth in Section 4.4(b)(ii) of the Employment Agreements to the
same extent as if the Executives’ employment had they been terminated with Good
Reason (as such term is used in the Employment Agreements) and the Company shall
abide by the provisions of section 8 of the Employment Agreements, subject to
paragraph 8 hereof, as if fully set forth herein, with respect to Payments made,
or benefits provided, to the Executives under this Agreement. For

 

-2-



--------------------------------------------------------------------------------

the avoidance of any doubt, section 8 of the Employment Agreements, subject to
paragraph 8 hereof, shall be and hereby is incorporated herein by reference;
provided, however, it shall apply to the Payments made and benefits provided
pursuant to this Agreement.

7.        Company Termination.    The Company may terminate the Executives’
obligation to provide services hereunder for (i) any of the Required Tasks or
(ii) the Development Phase or the Consulting Phase; provided, however, that if
the Executives had been performing the obligations hereunder prior to the date
of such termination, the Executives shall be entitled to receive the applicable
Payment(s) due hereunder as if such Required Task(s) has/have been completed
and/or as if such Development Phase or Consulting Phase has expired.

8.        Acknowledgments.    The Executives hereby acknowledge and agree that:
(i) their respective rights to severance under the Employment Agreements are
hereby modified such that the Executives shall have no entitlement to severance
under the Employment Agreements or otherwise; (ii) any reference in the
Employment Agreements to equity and equity-based compensation and cash
adjustment plan, share adjustment plan and stock election shall be deemed
deleted; (iii) they shall not be entitled to relocation benefits under the
Employment Agreements; (iv) any right they may have in the Employment Agreements
to not be subject to the non-compete provisions contained in section 6.1 thereof
in exchange for releasing their rights to severance shall be deemed deleted;
(v) the provisions in the Employment Agreements requiring the Company to make
one or more Gross-Up Payments (as such term is defined in the Employment
Agreements) shall be deemed deleted if and only if the Company obtains approval
of the United States Bankruptcy Court or such other court of competent
jurisdiction (the “Court”), to the extent needed, for the private company
exemption under Section 280G(b)(5) of the Internal Revenue Code and related
guidance which approval the Company shall seek, and the Executives, to the
extent necessary, shall execute waivers in accordance with Section 280G;
(vi) they shall not solicit employees of the Company for employment for one
(1) year after the Resignation Date and (vii) they shall not solicit existing
customers in the Atlantic City area for one (1) year after the Resignation Date.

9.        Non-Disparagement.    The Executives shall refrain from making any
derogatory, disparaging or false statements with respect to the Company or any
of its shareholders, controlling persons, officers, directors, executives,
advisors, customers, or other related or affiliated parties. The Company shall
instruct, and use its reasonable efforts so that, its shareholders, controlling
persons, officers, directors, executives and advisors to refrain from making
derogatory, disparaging or false statements with respect to the Executives.

10.        Releases.

(a)        Upon Court approval of this agreement, in consideration of the
promises of the Filing Entities set forth in this Agreement, and strictly
conditioned thereupon, each of the Executives, and their successors-in-interest
and assigns, does hereby forever, fully, and completely release, acquit and
discharge each of the Filing Entities and its/their successors and assigns of
and from all, and all manner of, claims, actions, and causes of action, suits,
debts, obligations, promises, expenses, bills, liens, liabilities, dues,
accounts, bonds, covenants, contracts, agreements, costs, judgments, claims and
demands whatsoever, in law or in equity, or otherwise, whether known or unknown,
accrued or unaccrued, which one or more of the Executives, ever had, now has, or
can, shall or may in the future have against any of the Filing Entities and
its/their successors and assigns. The release set forth in this paragraph
specifically excludes (a) the obligations of the Filing Entities under this
Agreement and (b) any obligation of any of the Filing Entities to provide
indemnification to one or more of the Executives under any agreement or
applicable law.

(b)        Upon Court approval of this agreement, in consideration of the
promises of the Executives set forth in this Agreement, and strictly conditioned
thereupon, each of the Filing Entities and its successors-in-interest and
assigns, does hereby forever, fully, and completely release, acquit and
discharge each of the Executives and his/their successors and assigns of and
from all, and all manner of, claims, actions, and causes of action, suits,
debts, obligations, promises, expenses, bills, liens, liabilities, dues,
accounts, bonds, covenants, contracts, agreements, costs, judgments, claims and
demands whatsoever, in law or in equity, or otherwise, whether known or unknown,
accrued or unaccrued, which any of the Filing Entities ever had, now has, or
can, shall or may in the future have against one or both of the Executives
and/or his/their successors and assigns. The release set forth

 

-3-



--------------------------------------------------------------------------------

in this paragraph specifically (a) excludes the obligations of the Executives
under this Agreement and (b) any claims or causes of action based upon fraud,
willful misconduct or obligations for money borrowed or advanced.

11.        Communications.    The Company and the Executives shall agree upon a
communications strategy, which shall include mutually-agreed public
announcements and be designed to maximize value for all parties and allow for a
constructive transition, with respect to this Agreement and the departure of the
Executives from the Company.

12.        Chapter 11 Proceedings.    The Restructuring Support Agreement dated
as of February 19, 2013 (as it may be amended, supplemented or modified from
time to time, the “RSA”) between and among the Company, the 2012 Credit
Agreement Consenting Lenders, the Term Loan Credit Agreement Consenting Lenders,
the Consenting Noteholders and the Administrative Agent (as such terms are
defined in the RSA) shall be amended, subject to certain terms and conditions,
to include a provision whereby the Consenting Debtholders (as such term is
defined in the RSA) agree to support the Company’s assumption of this Agreement
pursuant to Section 365 of the Bankruptcy Code. This Agreement shall be appended
to the Plan as an exhibit and the Plan shall provide that this Agreement shall
be deemed assumed, pursuant to Section 365 of the Bankruptcy Code, as of the
effective date of the Plan; provided, however, that at the Executives’ election,
the Company shall promptly seek Court approval of the assumption of this
Agreement pursuant to Section 365. The Company shall disclose the existence and
shall describe this Agreement in all relevant pleadings in the Company’s Chapter
11 case and in other relevant legal, regulatory and similar submissions as an
integral part of the Company’s Plan. If assumption and/or approval of this
Agreement is denied, then the Executives shall be permitted to rescind this
Agreement, by written notice to the Company within five (5) days after either
such denial; provided, however, that for the avoidance of doubt, in no event
shall the Executives be reemployed by or reinstated with the Company in the
event of rescission. In the event that the Executives rescind the Agreement,
this Agreement, including without limitation the releases contained in paragraph
10 hereof, shall be null and void; provided, however, that notwithstanding such
rescission, (a) the Executives shall be deemed to have resigned on the date of
such rescission for Good Reason within the meaning of their Employment
Agreements; (b) the Employment Agreements shall be rejected; and (c) the
Executives shall be subject to the cap on severance payments set forth in
Section 502(b)(7) of the Bankruptcy Code.

13.        Governing Law.    This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware, without recourse to choice
of law provisions.

14.        Jurisdiction.  The parties hereby irrevocably consent to the
jurisdiction of the federal and state courts located in the State of New Jersey
for any matter that is not otherwise expressly subject to arbitration hereunder;
provided however, that upon the Company’s filing for bankruptcy, the parties
hereto shall be subject to bankruptcy court jurisdiction to the extent not
otherwise expressly subject to arbitration hereunder.

15.        Notices.    All notices and other communications required or
permitted under this Agreement or necessary or convenient in connection herewith
shall be in writing and shall be deemed to have been given when hand delivered,
delivered by guaranteed next-day delivery or sent by facsimile (with
confirmation of transmission) or shall be deemed given on the third business day
when mailed by registered or certified mail, as follows (provided that the
notice of change of address shall be deemed given only when received):

If to the Company, to:

Revel Entertainment Group, LLC

500 Boardwalk

Atlantic City, NJ 08401

Attention: Mary Helen Medina, General Counsel

                          (fax)

 

-4-



--------------------------------------------------------------------------------

With a copy to:

Kirkland & Ellis LLP

601 Lexington Avenue

New York, NY 10022

Attention: Marc Kieselstein, Esq. and Nicole Greenblatt, Esq.

(212) 446-4900 (fax)

If to the Executives, to:

Kevin DeSanctis

Michael C. Garrity

c/o Mark Minuti, Esq.

Saul Ewing LLP

222 Delaware Avenue, Suite 1200

P.O. Box 1266

Wilmington, DE 19899

mminuti@saul.com

(302) 421-5873 (fax)

With a copy to:

Mark Minuti, Esq.

Saul Ewing LLP

222 Delaware Avenue, Suite 1200

P.O. Box 1266

Wilmington, DE 19899

mminuti@saul.com

(302) 421-5873 (fax)

or to such other names or addresses as the Company or the Executives, as the
case may be, shall designate by notice to each other person entitled to receive
notices in the manner specified in this Section.

16.        Agreement; Amendment and Assignment.  This Agreement cannot be
changed, modified, extended, waived or terminated except upon a written
instrument signed by the Executives and the Company. Neither of the Executives
may assign any of his rights or obligations under this Agreement. The Company
may assign its rights and obligations under this Agreement to any successor to
all or substantially all of its assets or business by means of merger,
consolidation, or reorganization.

17.        Severability.  If any provision of this Agreement is adjudicated to
be invalid or unenforceable in any jurisdiction, and absent written election of
the Executives otherwise, such invalidity or unenforceability shall not affect
any other provision or application of this Agreement which can be given effect
with the invalid or unenforceable provision or application and shall not
invalidate or render unenforceable such provision or application in any other
jurisdiction. If any provision is held void, invalid or unenforceable with
respect to particular circumstances, it shall nevertheless remain in full force
and effect in all other circumstances.

18.        Construction.  This Agreement is the result of negotiations and
reflects an arms’ length bargain between and among sophisticated parties, each
represented by counsel. The parties agree that, if this Agreement requires
interpretation, neither party should be considered “the drafter” nor be entitled
to any presumption that ambiguities are to be resolved in his or her favor.

19.        Acknowledgments. Executives acknowledge that Executives
(i) Executives have the full right, authority and capacity to enter into this
Agreement and perform Consultant’s obligations hereunder, and (ii) Executives
are not bound by any agreement that conflicts with or prevents or restricts the
full performance by Executives of its duties and obligations to the Company
hereunder.

 

-5-



--------------------------------------------------------------------------------

20.        Taxes.  The Executives shall be responsible for the payment of their
portion of any and all required federal, state, local and foreign taxes
(including self-employment taxes) incurred, or to be incurred, in connection
with any amounts payable to the Executives under this Agreement.

21.        Beneficiaries/References.    Each Executive shall be entitled, to the
extent permitted under any applicable law, to select and change a beneficiary or
beneficiaries to receive any compensation or benefit payable under or pursuant
to this Agreement following the Executive’s death by giving the Company written
notice thereof and otherwise to the Executive’s estate. In the event of an
Executive’s death or a judicial determination of an Executive’s incompetence,
reference in this Agreement to such Executive shall be deemed, where
appropriate, to refer to such Executive’s beneficiary, estate or other legal
representative.

22.        Execution of Agreement.  This Agreement may be executed and delivered
(by facsimile, by electronic mail in portable document format (.pdf) or
otherwise) in any number of counterparts, each of which, when executed and
delivered, shall be deemed an original, and all of which together shall
constitute the same agreement. Each individual executing this Agreement on
behalf of a Party has been duly authorized and empowered to execute and deliver
this Agreement on behalf of said Party.

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement as of the date first written above.

 

/s/ Kevin G. DeSanctis

     

/s/ Michael C. Garrity

    Kevin G. DeSanctis     Michael C. Garrity

 

REVEL AC, INC.     REVEL AC, LLC   By:  

/s/ Dennis E. Stogsdill

    By:  

/s/ Dennis E. Stogsdill

    Name: Dennis E. Stogsdill       Name: Dennis E. Stogsdill     Title: Chief
Restructuring Officer       Title: Chief Restructuring Officer   REVEL
ENTERTAINMENT GROUP, LLC   REVEL ATLANTIC CITY, LLC   By:  

/s/ Dennis E. Stogsdill

    By:  

/s/ Dennis E. Stogsdill

    Name: Dennis E. Stogsdill       Name: Dennis E. Stogsdill     Title: Chief
Restructuring Officer       Title: Chief Restructuring Officer   NB ACQUISITION,
LLC         By:  

/s/ Dennis E. Stogsdill

          Name: Dennis E. Stogsdill           Title: Chief Restructuring Officer
       

 

-6-